DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on June 4, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-15 are pending. Claims 10-13 are withdrawn. Claims 1-9, 14, and 15 are under consideration in this action.

Election/Restrictions
Applicant’s election of Group I (claims 1-9, 14, and 15) and the species, perfume in the reply filed on February 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the microcapsules” in in line 2. The claim depends from claim 1, which recites both a hydrogel microcapsule and free-flowing microcapsules. It is unclear which of the microcapsules recited in claim 1 (i.e. hydrogel or free-flowing) “the microcapsules” in claim 2 is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1, 3-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry) (US 2013/0302392 A1; published Nov. 14, 2013), Fujii et al. (Fujii) (US 5,093,130; published Mar. 3, 1992), and Wang et al. (Wang) (US 2008/0155853 A1; published Jul. 3, 2008).
Applicant claims a process for drying at room temperature or below room temperature a suspension of hydrogel microcapsules, said process comprising the steps of:
(i) providing an aqueous suspension of hydrogel microcapsules, each hydrogel microcapsules comprising an oil phase containing a hydrophobic active ingredient;
(ii) mixing the suspension obtained in step (i) with hydrophobic particles to obtain free-flowing microcapsules;
(iii) drying the free-flowing microcapsules obtained in step (ii) by mixing the free-flowing microcapsules with a desiccant and/or by submitting the free-flowing microcapsules under a gas flow to obtain a dried free-flowing microcapsules powder; and
(iv) optionally, sifting the dried microcapsules powder to remove excess desiccant.


Mistry discloses hydrogel microcapsules, which have applications in delivering encapsulated actives in a wide range of industries and applications, such as cosmetics industry, personal care products, laundering detergents, and homecare and cleaning products. The delivery system can be advantageously used to impart a long lasting delivery of actives on a substrate (abstract; para.0002). Mistry discloses that generally, the main objectives behind the designing of the microcapsules are: (a) providing protection and stability to entrapped actives in such systems; (b) controlling the release rate of entrapped actives; (c) providing a delivery-matrix for targeted delivery of such active molecules; (d) providing means of improved substantivity of actives on a particular surface or substrate (para.0003-0007).
Mistry’s hydrogel microcapsules are in the form of core-shell particles. The microcapsules typically have a mean particle size from about 1-2000 micron, particularly from 1-50 micron (para.0003, The microcapsules may be formed using known methods, such as coacervation or interfacial polymerization (para.0008). 
The microcapsules work on a hydrogel mechanism, they absorb water, swell and release the lipophilic substances through various mechanisms. Advantageously, the properties of the polymeric capsule shell can be designed to give either permanent encapsulated or triggered release of the core material (para.0046). 
	The microcapsule comprises a lipophilic core material and a polymer shell material, wherein the polymeric shell comprises: (a) 5-99.9% by weight oil soluble tertiary-butylaminoethylmethacrylate (tBAEMA), and (b) 0.1-95% by weight of 1,4-butanediol di(meth)acrylate (para.0057). Among the suitable examples of lipophilic core material include perfumes (para.0083). 
	The hydrogel microcapsules can be advantageously used in controlling perfume release in fragrance consumer products, such as laundering detergents, cosmetics, personal care products, dish washing detergents, and house cleaners. There is a considerable improvement in longevity and intensity of the encapsulated perfume in actual use (para.0108).
	Mistry discloses that the microcapsules can be supplied as dried powder form or in aqueous solution as a dispersion of hydrogel microcapsules. The powdered form may be obtained by spray drying or filtration of the aqueous form. It is contemplated that all of these material can be used with optional post coating material to improve its deposition (para.0121)
	Mistry discloses a conversion of microcapsules to dry powdered form. In particular, Mistry discloses that the aqueous dispersion of Example 3 was spray dried, and a dried free flowing powder was obtained. Under the light microscope, agglomerates of microcapsules were clearly apparent (para.0148).
	With regards to the weight ratio between the hydrogel microcapsules and water as recited in the instant claim 15, Mistry’s Example 13 exemplifies a preparation of fragrance microcapsules. Mistry discloses that the fragrance produce resulting is a smooth aqueous dispersion of microcapsules in water with 35% total solids containing 20% encapsulated Bodacious fragrance (para.0170-0172), i.e. the a weight ratio between the hydrogel microcapsules and water of about 1.22.
	With regards to the claim 3, Mistry appears to be silent to the inclusion of water-soluble carbohydrate carriers in their aqueous suspension and does not appear to disclose any requirement that water-soluble carbohydrate carriers be present in their aqueous suspensions. Thus, absent evidence to the contrary, Mistry’s aqueous suspension reads on being devoid of water-soluble carbohydrate carrier.
	The delivery system of the invention is prepared by a process comprising mixing directly the hydrogel microcapsules into products, and the microcapsules remain uniformly suspended in the liquid products (para.0123).

Mistry does not appear to explicitly disclose steps (ii) and (iii) as recited in the instant claim 1. Fujii and Wang are relied upon for these disclosures. Their teachings are set forth herein below.

Fujii discloses hydrated hydrogel capsules provided with improved surface qualities by coating the capsules with selected powders subsequent to capsule formation. Fujii also provides capsules coated with specific hydrophobic powders that do not absorb water. These powders prevent adherence of the hydrogel capsules to one another and therefore facilitate singulation (abstract; col.2, ln.39-46). 
Fujii discloses that subsequent to capsule formation and prior to storage, the surface properties of the hydrogel capsule can be altered by use of their invention. The encapsulated material can be coated with a powder that does not absorb water or absorbs water only at a slow rate. The powder will desirably be inert, non-toxic to encapsulated organisms, and not susceptible to bacterial and fungal growth. Additionally, the powder should form a discontinuous film over the capsules thus allowing solute passage and gas exchange from the capsule into the environment. The powdered coating should not degrade during long storage periods. The coating should influence the handling properties of the capsule. Specifically, it should decrease surface adhesiveness and facilitate flowability of the capsule. Fujii  the preferred embodiment for such coating powders are hydrophobic powders (col.5, ln.20-36).
The particle size of powders used may vary within wide limits, however, particles should be smaller than the hydrogel capsule to be coated so that a sufficient accumulation of powdered coating around the capsule can occur. Preferably, the particle diameter of the powder substance have a particle diameter of approximately 0.01 to 100 microns, preferably 0.1 to 1 micron (col.5, ln. 37-46).
Suitable hydrophobic powders include but are not limited to calcium stearate granules, magnesium stearate granules, and fumed silica (reading on treated silica) (col.5, ln.50-col.6, ln.9).
The hydrogel capsule to be coated should be washed in water for approximately 20 minutes prior to powder application, and the desired hydrophobic powder is then applied to the treated capsules. The powdered substance adheres to the capsule by virtue of the inherent sticky nature of the surface of the hydrogel capsule (col.6, ln.37-49). The capsules are coated with at least one hydrophobic powder in an amount that is permeable to air and water and sufficient to reduce adhesiveness of the capsules (Fujii claim 4).
Wang discloses atmospheric spray freeze drying of liquid carrying pharmaceuticals to produce a powder by a pharmaceutical powder process that maintains drug bioactivity at low economic cost. The powder produced by this process is believed to exhibit higher emitted dose and better preservation of bioactivity than spray-dried particles and milled particles (para.0006). 
Wang discloses that their invention is widely applicable for producing particulate material and can be used for spray-freeze drying any material amenable to dissolution or suspension in a suitable carrier liquid such as water. The term powder forming ingredient is used to refer to one or more pharmaceutical, nutraceutical, food, or other substances that have utility in powder form (para.0016).
In an embodiment, a flow or spray of atomized carrier fluid is frozen into a powder of solid particles by an entraining flow of coolant and subsequently dried by providing a flow of desiccating gas over the powder. Entraining by the cooling gas provides for confining the spray, and immediate freezing 
The aqueous suspension of the substance to be dried is sprayed using an atomizer and frozen simultaneously in situ at a chosen temperature by the surrounding curtain of liquid nitrogen generated from a ring nozzle or an equivalent such as cryogenic flow from nozzles through porous sidewalls of the chamber. After completion of the spray-freezing process, the flow of the cryogenic fluid (at a low temperature of -50oC to -196oC) is shut off and switched to a cooling gas at a somewhat higher temperature (-10oC to -30oC) from the refrigeration system. After spray-freeze atmospheric drying a loose cake occurs on the exit filter, which his very fragile and easily broken into free flowing, dry porous particles of approximately the same size and shape as the original frozen droplets. In order to reduce moisture condensation on the cold particle surface, the temperature of the desiccant cooling gas will be raise to room temperature gradually before the sample is collected from the chamber (para.0027).

With regards to the instant claim 1’s step (ii), Mistry discloses that the hydrogel microcapsules may be in aqueous solution as a dispersion (aqueous suspension of hydrogel microcapsules), and that a post coating material may be applied. Mistry’s aqueous dispersion of hydrogel microcapsules may be ultimately converted to a dry powdered form, which may be mixed directly into liquid product, and the microcapsules are to remain uniformly suspended in the liquid products. Mistry notes that agglomerates of microcapsules were seen upon converting the aqueous dispersion of hydrogel microcapsules into dry powdered form. In light of Fujii’s disclosure of a method to improve the surface quality of hydrogel capsules thus facilitating singulation, i.e. reducing agglomeration of the hydrogel capsules, one of ordinary skill in the art would have found it prima facie obvious before the effective filing of the instant invention to combine the teachings of Mistry with the teachings of Fujii and mix Mistry’s aqueous suspension of hydrogel microcapsules with Fujii’s hydrophobic powders (e.g. calcium stearate granules, magnesium stearate granules, or fumed silica) so that Fujii’s hydrophobic powder coats Mistry’s hydrogel microcapsules. One of ordinary skill in the art would have been motivated to do so in order to obtain the 
With regards to the instant claim 5, although Fujii does not appear to explicitly disclose a specific ratio between the hydrophobic particles and the hydrogel capsules, Fujii discloses that the capsules are coated with at least one hydrophobic powder in an amount that is permeable to air and water and sufficient to reduce adhesiveness of the capsules, and discloses that the hydrophobic powder should form a discontinuous film over the capsule. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, as Fujii discloses the purpose of the hydrophobic powder and the parameters for coating the hydrogel capsules, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to determine the optimal or workable ranges of ratio between the hydrophobic particles and the hydrogel microcapsules in order to obtain the desired amount of hydrophobic powder coating on Mistry’s hydrogel microcapsules to reduce agglomeration of the microcapsules and obtain the desired or optimal dispersibility when Mistry’s microcapsules are ultimately added to liquid products. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the instant claim 1’s step (iii), as discussed above, Mistry discloses that the microcapsules can be supplied as dried powder form, and the powdered form may be obtained by spray drying the aqueous form (aqueous suspension of hydrogel microcapsules). In light of Wang’s disclosure of the advantages of their spray freeze drying method over spray drying, one of ordinary skill in the art oC to -196oC) then to a cooling gas at a somewhat higher temperature (-10oC to -30oC)). One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of providing the final dried powder form of the microcapsules at a low economic cost, and provide microcapsules with a better preservation of the encapsulated component compared to spray-dried particles. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Wang discloses that their invention is widely applicable for producing particular material amenable to being suspended in a suitable carrier liquid such as water.
With regards to the instant claims 6 and 8, the two claims depend from claim 1, which recites using a desiccant and/or submitting the free-flowing microcapsules under a gas flow. Because claim 1, as currently written, encompasses the use of a desiccant and gas flow in the alternative, and claims 6 and 8 do not explicitly recite that the desiccant is used, claims 6 and 8 encompass the interpretation of step (iii) being either using the desiccant or gas flow, but if a desiccant is used, then the desiccant follows the limitations are recited in claims 6 and 8 respectively. In the instant case, as discussed above, the combined teachings of the cited prior art references disclose the use of gas flow, and therefore reads on claims 6 and 8.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry) (US 2013/0302392 A1; published Nov. 14, 2013), Fujii et al. (Fujii) (US 5,093,130; published Mar. 3, 1992), and Wang et al. (Wang) (US 2008/0155853 A1; published Jul. 3, 2008) as applied to claims 1, 3-9, 14, and 15 set forth above, further in view of Yan et al. (Yan) (US 2011/0117180 A1; of record) and Morgan et al. (Morgan) (US 5,204,029; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the step (iii) comprises drying the free-flowing microcapsules obtained in step (ii) by mixing the microcapsules with the desiccant.

The teachings of Mistry, Fujii, and Wang, and the motivation for their combination are set forth above and incorporated herein.

The combined teachings of Mistry, Fujii, and Wang does not appear to explicitly disclose wherein the step (iii) comprises drying the free-flowing microcapsules obtained in step (ii) by mixing the microcapsules with the desiccant. Yan and Morgan are relied upon for this disclosure. Their teachings are set forth herein below.

Yan discloses the preparation of microcapsules (abstract). Yan discloses that microcapsules can be washed with water and/or dried to provide a free-flowing powder. Drying can be accomplished by a number of methods known in the art such as freeze drying (para.0093). Yan further discloses that drying agents or anticaking agents can be used to help produce free flowing powders and improve powder flowability. A suitable drying and/or anticaking agent is CAPSUL™ (modified starch, reading on desiccant) (para.0094-0095).
	Morgan discloses the preparation of microcapsules (title; abstract). Morgan discloses that if microcapsules are sticky, a free flowing product can be obtained by incorporating from about 0.01-20% by weight of an anti-caking agent on the microcapsules (col.6, ln.64 to col.7, ln.2).

	As discussed above, the microcapsules of the combined teachings of Mistry, Fujii, and Wang are ultimately formed into a dry powdered form, which may be mixed directly into liquid product, and the microcapsules are to remain uniformly suspended in the liquid products. In light of Yan’s disclosure that 
	With regards to the amount of Yan’s drying and/or anticaking agent to use, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to the further combine the teachings of Mistry, Fujii, Wang, and Yan with the teachings of Morgan, and use an amount of drying and/or anticaking agent within Morgan’s disclosed range. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Morgan discloses that their disclosed amount is known to be suitable for producing free-flowing microcapsules, which is the objective of the method of the combined teachings of Mistry, Fujii, Wang, and Yan. With regards to the weight ratio between the desiccant and microcapsules as recited in the instant claim 6, in the case that Yan’s anticaking agent is used in an amount of 20 wt.% of the microcapsules, the ratio of desiccant and microcapsules is about 0.2 (e.g. 20 g anticaking agent : 100 g microcapsules).
Furthermore, the amount of drying/anticaking agent to add to the free-flowing microcapsules is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).	
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered. It is noted that new rejections citing a new combination of references are set forth above. Applicant’s argument still relevant to the new rejections set forth above and set forth herein below.
(1) Applicant argues that Yan does not teach that the drying or anticaking agents are mixed with wet free-flowing microcapsules for drying the microcapsules, but rather, suggests that the drying and anticaking agents are added after the drying process, and in particular, after the spray drying process. Applicant argues that Morgan also does not disclose that desiccant is mixed with wet free-flowing microcapsules in the claimed range, but rather, Morgan teaches that the amount of anti-caking agent can be added to microcapsules after the drying process.

With regards to Applicant’s argument (1), as currently written, claim 1’s step (iii) allows for the desiccant (Yan and Morgan’s drying and/or anticaking agents) to be used with an additional drying method (i.e. submitting the free-flowing microcapsules under a gas flow). Thus, the use of the drying or anticaking agents (reading on instant claims’ desiccant) after an additional drying process (e.g. spray freeze drying) is not precluded by the claims. Furthermore, it is noted that the transitional phrase, “comprising” recited in the instant claims also allows for unrecited elements and steps in the claims.

Conclusion
Claims 1-9, 14, and 15 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616